BERZON, Circuit Judge,
dissenting:
During the course of the traffic stop, the police twice seized Maximino Osuna-Samaniego for purposes of the Fourth Amendment: when they initially pulled over Osuna-Samaniego’s car and when they asked for consent to search the car. For each seizure to be reasonable under the Fourth Amendment, the police needed to have a “particularized and objective basis for suspecting the particular person stopped of criminal activity.” United States v. Cortez, 449 U.S. 411, 417-18, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981).
This standard was certainly met when the police witnessed Osuna-Samaniego’s car following another vehicle too closely, providing probable cause to believe he had violated Washington traffic laws. See Whren v. United States, 517 U.S. 806, 810, *557116 S.Ct. 1769, 135 L.Ed.2d 89 (1996). During that first seizure, the police were entitled to ask Osuna-Samaniego questions “reasonably related” to the grounds for initially stopping him. United States v. Chavez-Valenzuela, 268 F.3d 719, 724 (9th Cir.2001). Going beyond that scope of questioning, however, constituted a further seizure of Osuna-Samaniego, and independently required particularized and objective factors arousing suspicion of criminal activity. See id.
Both parties agree that asking Osuna-Samaniego to consent to the search of his car was not reasonably related to the belief that he had committed a traffic violation. See United States v. Garcia-Rivera, 353 F.3d 788, 791 (9th Cir.2003). The majority also accepts this position. The consent request therefore caused a second seizure, justified only if the police had reason to suspect Osuna-Samaniego’s involvement in illegal activity beyond a traffic violation.
The .majority relies on four pieces of evidence, related to possible car theft and drug activity, to justify the second seizure. The government acknowledged at oral argument that any initial concern about the potential theft of the car — raised by the fact that Osuna-Samaniego was not the vehicle’s owner and could not remember the owner’s last name — was not a sufficient justification for the second seizure, deriving from the request to search the car. So the only illegal activity that motivated the police to request consent to search was the suspicion of a drug offense, suggested by Osuna-Samaniego’s previous presence at a house linked to drug activity. Yet, as the government also acknowledged, merely knowing that Osuna-Samaniego had visited in his car a house linked to drug activity would not have been enough to justify the initial stop. See United States v. Thomas, 211 F.3d 1186, 1190-91 (9th Cir.2000). Because each seizure must be justified by particularized and objective factors arousing suspicion of criminal activity, the second seizure cannot be justified by suspicion insufficient to have triggered a valid initial stop. The upshot is that there was simply not reasonable suspicion of a drug offense at the time the officers asked for consent to search, and the search was invalid.
On this basis, I respectfully dissent.